Citation Nr: 1021087	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-33 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV).

2.  Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served in the Army National Guard of New York, 
with a period of active duty for training from January 26, 
1979 to June 8, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied service connection for 
HIV virus; substance abuse; and a bilateral foot condition.  
The Veteran perfected an appeal as to these three claimed 
disabilities.  

Thereafter, in November 2007 the Veteran testified at a 
hearing before a RO hearing officer at the RO.  In an April 
2008 rating decision, the RO granted service connection for 
hammer toes of the left foot and for hammer toes of the right 
foot.  Thereby, the claim for service connection for a 
bilateral foot condition is no longer on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's October 2006 substantive appeal, VA Form 9, 
he requested a Board hearing at the RO before a Veterans Law 
Judge (Travel Board hearing).  A hearing was scheduled to be 
conducted in November 2009, however, the Veteran failed to 
report for the hearing.  

Later in a letter received at the Board in December 2009, he 
notified the Board that he had been in bed sick at the time 
of the scheduled Travel Board hearing in November 2009 and 
therefore was unable to attend at that time.  He requested 
that the hearing be rescheduled.  

In a May 2010 letter, the Veterans Law Judge who had been 
scheduled to preside over the November 2009 Travel Board 
hearing notified the Veteran that his motion requesting a 
Travel Board hearing was granted, given that he had shown 
good cause for his failure to attend the earlier scheduled 
hearing. 

The Board acknowledges that the Veteran provided a timely 
request for a new hearing, good cause has been shown to 
reschedule his Travel Board hearing.  See 38 C.F.R. §§ 
20.700, 20.702 (2009).

A hearing before a traveling Veterans Law Judge must be 
scheduled at the RO level, and, accordingly, a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) ("claimant has right to a 
hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 
3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a Travel Board hearing before a Veterans 
Law Judge, with appropriate notification 
to the Veteran and his representative.  A 
copy of the notice to the Veteran of the 
scheduling of the hearing should be placed 
in the record.

2.  After the hearing is conducted, or if 
the Veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


